Citation Nr: 1417252	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability to include as secondary to left knee patella femoral pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1989 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2007 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board has recharacterized the Veteran's claims as reflected on the title page of this decision to better reflect his contentions.  The Board previously remanded this case in February 2010, following an October 2009 videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the claim.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes the June 2010 VA spine examiner provided a negative etiology opinion regarding the Veteran's claim of service connection on a secondary basis.  The June 2010 VA examiner specifically indicated there was no review of the Veteran's private treatment records.  In light of this deficiency, a new opinion must be provided to determine the nature and etiology of the Veteran's low back condition, taking into account pertinent evidence, including the private treatment records and positive nexus opinion provided by the Veteran's private chiropractor.

The June 2010 VA examiner did not address direct service connection in the opinion provided.  The Board notes the VA examiner improperly restated the requested medical opinion too narrowly as whether or not the Veteran's "currently diagnosed lumbar back disorder is due to or a result of SC left knee disorder."  On Remand, a VA medical opinion must be provided on both a direct and secondary basis, as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the RO should then return the claims file to the June 2010 VA examiner to determine the etiology of the current low back disorder on a direct or secondary basis.  If the examiner determines that an additional examination is necessary, or if the June 2010 VA examiner is unavailable, an examination to address the below questions should be scheduled.

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following inquiry:

(a) Is it at least as likely as not (e.g., a 50% or higher degree of probability) that any current low back disorder, including degenerative joint disease of the lumbar spine and thoracic spine, had its onset during service or is in any way related to the Veteran's active service.     

(b) Whether the Veteran's service-connected disabilities, to include the service-connected left knee disability, at least as likely as not caused or aggravated (made permanently worse) his low back disorder.  If aggravated, the examiner must determine what degree of impairment is attributable to aggravation of the low back disorder by the service-connected disability.

Specifically comment on the private treatment records submitted by the Veteran and the positive nexus opinion provided in the December 7, 2009 letter from the Veteran's chiropractor.  

A complete rationale for all opinions expressed must be provided.

2.  After the foregoing, the RO must review the evidence added to the record and readjudicate the Veteran's claim, to include consideration of whether the claimed low back disorder is warranted on a direct or secondary basis.  If the claimed benefit remains denied, the Veteran and his representative should be provided an appropriate supplemental statement of the case and given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



